Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


 
Receipt of applicants’ arguments dated 6/8/21 is acknowledged.
Claims 34-51 and 54-55 are pending.
The following rejection has been maintained:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34-51 and 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 20030078552 to Tepper et al in view of US 2004/0146547 to Marcenyac et al, and further in view of US 6660901 to Church and Joseph Greensher et al (Pediatrics, vol. 80(6), 949-051, 1987).

Tepper teaches an odor controlling container wherein the container comprises walls with inward and outward faces joined to form an opening for receiving wastes, opening fitted with a sealing means and an odor controlling substance being distributed uniformly over the inward surface (abstract, [0011] and claim 1). [0010] teaches that the odors can be generated from bodily fluids, putrefying food wastes, combustion byproducts of tobacco etc. [0035] describes the container to be a bag, sack, pouch; and [0036] teaches that the opening should sufficient to permit easy entry of wastes such as 
Thus, Tepper teaches the concept of absorbing waste substances by disposing the substance in a container containing activated carbon. Even though Tepper does not suggest disposing a drug dosage comprising a drug, of the instant claims, one of an ordinary skill in the art would have been motivated to extend the teachings of Tepper to disposing off other unwanted materials or wastes or harmful materials or even drugs 

Marcenyac teaches a disposable article to prevent the misuse of a transdermal dosage form. The article includes a reservoir housing a dye and/or medicament inactivating agent which is released when the reservoir is opened or revealed and/or a heat activated adhesive changes color and is activated when the article is subjected to elevated temperatures, thereby sealing the transdermal dosage form within the article (0009). Marcenyac also teaches that the article may include a pocket having a sealable opening, formed between first and second portions of the opposite side of the inner layer (0014). Marcenyac teaches a method of disposing a transdermal patch that includes placing the patch within the article described above, sealing the patch within a pocket of the article, and subjecting the article to elevated temperatures, such that heat-activated adhesive is activated, and optionally changes the color, and seals the transdermal patch (0015). In one embodiment (fig. 3), the article has a transfer side and an opposite side, optionally an adhesive side disposed on the perimeter of the transfer side (0097). The transfer side comprises first and second regions, wherein the regions are separated from one another by a membrane or an impermeable barrier. The first region has a detection and/or inactivation material disposed therein. The second region has a medicament disposed therein. The article optionally includes a release layer covering the adhesive. 
According to Marcenyac, the inactivating agent is contacted with the medicament when the patch is folded such that the first region contacts the second region , whereby 
Marcenyac does not teach disposing the transdermal dosage form comprising opioid active agents by disposing the article in a disposal container that contains a deactivating system. Marcenyac also does not teach activated charcoal or other absorbing materials that absorb opioid actives such as fentanyl.
In this regard, Church discloses a patch for topical application to the skin includes a charcoal based composition applied to an impervious backing sheet for the purpose of adsorbing toxins, bacteria and other harmful pathogens (abstract). In one embodiment, the layer of charcoal composition (activated charcoal, psyllium husk, and distilled water) is covered by a permeable sheet or the charcoal composition is contained within a porous container or envelops (Col. 2 lines 51-57 and Example 1). 
As evidenced by Joseph the activated charcoal has the capability of inactivating a larger quantity of an ingested substance than the approximately 30% that could be removed by syrup of ipecac-induced vomiting. The effectiveness of activated charcoal lies in its small particle size and large surface area, allowing the adsorption of a variety of chemical agents by offering alternative binding sites and thereby reducing their absorption from the gastrointestinal tract (page 949). Compounds adsorbed by activated 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the waste disposal container of Tepper, containing an odor absorbing substance such as activated carbon, zeolite, polyacrylates etc., to not only absorb the odor generated from waste materials such as kitty litter, used baby diapers, odor generated from bodily fluids, putrefying food wastes, combustion byproducts of tobacco etc. (Tepper) but also use for disposing transdermal dosage forms comprising opiate toxic substances such as fentanyl (of Marcenyac) because Church teaches activated charcoal used in transdermal dosage forms for absorbing toxins, bacteria and other harmful pathogens. 
In this regard, Joseph Greensher also teaches that activated charcoal inactivates several materials such as analgesic, morphine, narcotics, nicotine opium, quinine and the like (Fig. , page 950). In particular, Marcenyac teaches a method of disposing a transdermal patch that includes placing the patch within adhesive inactivating material and sealing the patch within a pocket of the article. Church has been cited to show that the art recognizes employing activated carbon in the same dosage form for absorbing toxins, and harmful pathogens. Tepper does not state toxins and instead only teaches odor controlling. However, one skilled in the art reading Church would envisage activated charcoal absorbing toxins as well as odors. A skilled artisan would have expected that the deactivating container containing absorbent materials would be effective in not only absorbing odors generating from those materials taught by Tepper but also effective in absorbing and inactivating the opioid compounds of Marcenyac . 



Response to Arguments
Applicant's arguments, filed 6/8/21 have been considered but not found persuasive. 
Applicants argue that Tepper does not teach the elements of claim 34  and instead only teaching controlling “odors”, which is not a drug compound of a drug dosage, and not the same as rendering a drug unusable. It is argued Tepper is silent regarding drug unusable from a drug dosage.
Applicants’ argument is not persuasive because firstly, it is not essential that all of the references teach each and every claim limitation. The argument that Examiner acknowledges Tepper teaches only odor controlling is not persuasive because the rejection clearly provides a rationale as to what is lacking in Tepper and why one of an ordinary skill in the art would have modified Tepper with secondary references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants argue one of an ordinary skill in the art would not modify Tepper to dispose a drug form a drug dosage form. However, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Instant claim recites that an anti-abuse substance in the container comprising a material that renders the drug compound of the drug dosage unusable upon contact with the drug compound of the drug dosage, wherein the container is configured such that the drug compound of the drug dosage when inserted into the container will contact the anti-abuse substance before the drug dosage is sealed in the container. Tepper also teaches the same mechanism to inactivate the odor generated from bodily fluids, putrefying food wastes, combustion byproducts of tobacco etc. Instant rejection does not rely on Tepper alone and instead the rejection provides a rationale to employ the disposal container for not just the substances taught by Tepper but for the drug containing materials taught by Marcenyac, Church and Joseph Greensher. The motivation to look to the teachings of Marcenyac, Church and Joseph Greensher is as follows: Marcenyac teaches inactivating opioid actives with opioid receptors (0100), which meets the claimed solid synthetic toxic compound. Further, Marcenyac teaches fentanyl as the active agent and the inactivating agents to include irritants or antagonists (0114). Joseph Greensher teach activated carbon is capable deactivating a number of drugs including opioids and analgesics, and Church teaches activated carbon is capable of deactivating toxins and other harmful materials. Thus, a skilled artisan would be able to dispose the patch of Marcenyac in the container of Tepper and seal the container, wherein activated carbon 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611